Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on 11/16/2020.  In virtue of this communication, claims 1-20 are currently presented in the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as being anticipated by US Patent Application Publication 20220095211 (hereinafter referred to as Nagaraju). 
Consider claims 1, 8, 15, Nagaraju teaches a method for communication processing, applied to a terminal device having installed therein multiple subscriber identity module (SIM) cards comprising a data primary card and a data secondary card each supporting a New Radio (NR) communication function (see at least ¶ [0006],  “…user equipment 102 having a first SIM 104-1 and a second SIM 104-2…” and see at least ¶ [0046], “…The first SIM and/or the second SIM among the plurality of SIMs can be configured/installed in the user equipment 200 in any order as selected by a user of the user equipment 200…”, and see at least ¶ [0049], “…The memory 304 may include any non-transitory computer-readable medium…”), the method comprising: 
conducting statistics on cell information of cells supporting the NR communication function (see at least ¶ [0044], “…The first SIM 204-1 is communicating with first network 206-1 and the second SIM 204-2 is communicating with second network 206-2. The first network 206-1 and the second network 206-2 may be different. The networks 206-1 and 206-2 can operate as dictated by the LTE standards…cellular networks can be new generation radio (NR), a fifth generation (5G) or beyond cellular networks. …” and see at least ¶ [0046], “…The first SIM and/or the second SIM among the plurality of SIMs can be configured/installed in the user equipment 200 in any order as selected by a user of the user equipment 200.  The managing system 208 then provides the first SIM an access to the in-device hotspot for transferring the data to a network through a network service established by the second SIM…” and see at least ¶ [0070], “…the detector 314 detects an availability of network service provided by the second SIM from among the plurality of SIMs 204. The network service provided by the second SIM can be one of a 5G network service and free network service. The detector 314 detects the availability of the network service based on SIM details of the second SIM…”. The Nagaraju discusses 5G network but exclusive NR network.  Therefore, Nagaraju also teaches connect to NR network because the UE supported NR); and 
determining, according to the cell information, whether a cell to which the data secondary card is registered is a cell supporting the NR communication function, and in response to the cell to which the data secondary card is registered being the cell supporting the NR communication function, enabling the NR communication function of the data secondary card and controlling the data secondary card to perform cell measurement (see at least ¶ [0070], “…the detector 314 detects an availability of network service provided by the second SIM from among the plurality of SIMs 204. The network service provided by the second SIM can be one of a 5G network service and free network service. The detector 314 detects the availability of the network service based on SIM details of the second SIM…, … the detector 314 selects the second SIM capable of providing one of 5G network service and a free network service…” and see at least ¶ [0071], “…detector 314 then activates the in-device hotspot through the second SIM. The in-device hotspot is a local hotspot established using network service of the second SIM…”. The Nagaraju discusses 5G network but exclusive NR network.  Therefore, Nagaraju also teaches connect to NR network because the UE supported NR). 
Consider claims 2, 9, 16 (depends on claims 1, 8, 15), Nagaraju discloses the limitations of claim 1, 8, 15 as applied to claim rejection 1, 8, 15 above and further discloses:
Nagaraju teaches in response to the cells to which the multiple SIM cards are registered comprising a Standalone (SA) NR cell, conducting statistics on and recording cell information of the SA NR cell; in response to the cells to which the multiple SIM cards are registered comprising a Non-Standalone (NSA) NR cell, conducting statistics on and recording cell information of the NSA NR cell; or in response to the cells to which the multiple SIM cards are registered comprising an NSA Long Term Evolution (LTE) cell and the NSA LTE cell comprising an NR anchor point, conducting statistics on and recording cell information of the NSA LTE cell (see at least ¶ [0044], “…The first network 206-1 may be implemented by a first mobile operator and the second network 206-2 may be implemented by a second network operator. The first network 206-1 and the second network 206-2 may connect with other networks such as RCS network providing and/or supporting RCS services, VoLTE network providing and/or supporting VoLTE services…” and see at least ¶ [0070], “…the detector 314 detects an availability of network service provided by the second SIM from among the plurality of SIMs 204. The network service provided by the second SIM can be one of a 5G network service and free network service. The detector 314 detects the availability of the network service based on SIM details of the second SIM…, … the detector 314 selects the second SIM capable of providing one of 5G network service and a free network service…” and see at least ¶ [0071], “…detector 314 then activates the in-device hotspot through the second SIM. The in-device hotspot is a local hotspot established using network service of the second SIM…”. The Nagaraju discusses 5G network but exclusive NR network.  Therefore, Nagaraju also teaches connect to NR network because the UE supported NR).
Consider claims 3, 10, 17 (depends on claims 1, 8, 15), Nagaraju discloses the limitations of claim 1, 8, 15 as applied to claim rejection 1, 8, 15 above and further discloses:
Nagaraju teaches conducting statistics on the cell information of the cells supporting the NR communication function comprises: obtaining, from a server, the cell information of the cells supporting the NR communication function periodically  see at least ¶ [0044], “…The first SIM 204-1 is communicating with first network 206-1 and the second SIM 204-2 is communicating with second network 206-2. The first network 206-1 and the second network 206-2 may be different. The networks 206-1 and 206-2 can operate as dictated by the LTE standards…cellular networks can be new generation radio (NR), a fifth generation (5G) or beyond cellular networks. …” and see at least ¶ [0046], “…The first SIM and/or the second SIM among the plurality of SIMs can be configured/installed in the user equipment 200 in any order as selected by a user of the user equipment 200.  The managing system 208 then provides the first SIM an access to the in-device hotspot for transferring the data to a network through a network service established by the second SIM…”. The Nagaraju discusses 5G network but exclusive NR network.  Therefore, Nagaraju also teaches connect to NR network because the UE supported NR).
Consider claims 4, 11, 18 (depends on claims 1, 8, 15), Nagaraju discloses the limitations of claim 1, 8, 15 as applied to claim rejection 1, 8, 15 above and further discloses:
Nagaraju teaches the cell information of the cells supporting the NR communication function, which is obtained from the server, comprises at least one of: cell information, uploaded by the terminal device, of cells to which the multiple SIM cards are registered; cell information synchronized by operation personnel; or cell information obtained from an operator (see at least ¶ [0006], “…user equipment 102 having a first SIM 104-1 and a second SIM 104-2…” and see at least ¶ [0046], “…The first SIM and/or the second SIM among the plurality of SIMs can be configured/installed in the user equipment 200 in any order as selected by a user of the user equipment 200…”).
Consider claims 5, 12, 19 (depends on claims 1, 8, 15), Nagaraju discloses the limitations of claim 1, 8, 15 as applied to claim rejection 1, 8, 15 above and further discloses:
Nagaraju teaches synchronizing, to a server, the cell information of the cells to which the multiple SIM cards are registered (see at least ¶ [0005], “…To support the aforementioned flow, new protocols and/or updating of existing protocols including network node updates would have to be performed. In addition, the networks need to have an extra agreement to allow different packets to be forwarded from different networks…”).
Consider claims 6, 13, 20 (depends on claims 1, 8, 15), Nagaraju discloses the limitations of claim 1, 8, 15 as applied to claim rejection 1, 8, 15 above and further discloses:
Nagaraju teaches determining to enable a dual NR function, wherein enabling of the dual NR function indicates that the data primary card has the NR communication function enabled and the data secondary card has the NR communication function enabled (see at least ¶ [0006],  “…user equipment 102 having a first SIM 104-1 and a second SIM 104-2…” and see at least ¶ [0046], “…The first SIM and/or the second SIM among the plurality of SIMs can be configured/installed in the user equipment 200 in any order as selected by a user of the user equipment 200…”).
Consider claims 7, 14 (depends on claims 1, 8), Nagaraju discloses the limitations of claim 1, 8 as applied to claim rejection 1, 8 above and further discloses:
Nagaraju teaches in response to receiving a trigger operation for turning on a dual NR function switch, determining to enable the dual NR function; or in response to receiving a selection instruction for enabling an NR communication mode in a network mode selection list interface for the data secondary card, determining to enable the dual NR function (see at least ¶ [0070], “…the detector 314 detects an availability of network service provided by the second SIM from among the plurality of SIMs 204. The network service provided by the second SIM can be one of a 5G network service and free network service. The detector 314 detects the availability of the network service based on SIM details of the second SIM…, … the detector 314 selects the second SIM capable of providing one of 5G network service and a free network service…” and see at least ¶ [0071], “…detector 314 then activates the in-device hotspot through the second SIM. The in-device hotspot is a local hotspot established using network service of the second SIM…”. The Nagaraju discusses 5G network but exclusive NR network.  Therefore, Nagaraju also teaches connect to NR network because the UE supported NR).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264. The examiner can normally be reached Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG A NGO/Primary Examiner, Art Unit 2645